Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-5 and 9-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The application does not support the limitation “wherein the concentration of the agent in the formulation is at least 100-fold higher compared to the solubility of the agent in water” (claim 1) and “wherein the concentration of the agent in the formulation is at least 300-fold higher compared to the solubility of the agent in water” (claim 30), wherein the agent is “an agent for treatment of a condition, disease or disorder of the ear.”  This limitation does not appear in the application as filed.  Although the specification at paragraph 80 recites “[i]n some forms, the excipient enhances solubility of the apoptosis inhibitory agent between about, 30-fold, 100-fold, 300-fold, or 1000-fold, compared to a corresponding composition lacking the synthetic polymer or to water,” but there is no teaching of a 100-fold or 300-fold increase of concentration for “an agent for treatment of a condition, disease or disorder of the ear,” except for the single example “an apoptosis inhibitory agent,” which does not represent the genus of “an agent for treatment of a condition, disease or disorder of the ear,” which is a vast genus which includes a myriad of compounds, including anti-inflammatory agents, chemotherapeutic agents, antibiotic agents, anti-fungal agents, antiviral agents, analgesics, immunomodulatory agents, local anaesthetics, aminoglycosides, neurotransmitters and neurotransmitter antagonists, growth factors, antioxidants, apoptosis inhibitors, compounds for treatment of Meniere’s disease, nucleic acid, and more.  The claimed genus of “an agent for treatment of a condition, disease or disorder of the ear” is not represented by the single example of an apoptosis inhibitory agent as disclosed in paragraph 80.  There is no teaching or guidance on what excipients provide the feature of a 100-fold or 300-fold increase of concentration across the genus of “an agent for treatment of a condition, disease or disorder of the ear.”  As the application provides no teaching for a 100-fold or 300-fold increase of concentration of “an agent for treatment of a condition, disease or disorder of the ear,” nor guidance on what excipients of the formulation provide this property, the application fails to support the limitations “wherein the concentration of the agent in the formulation is at least 100-fold higher compared to the solubility of the agent in water” (claim 1) and “wherein the concentration of the agent in the formulation is at least 300-fold higher compared to the solubility of the agent in water” (claim 30), wherein the agent is “an agent for treatment of a condition, disease or disorder of the ear.”
Further regarding claim 29, the application does not support an agent having an aqueous solubility of less than about 2.4 micromolar, and particularly does not teach an aqueous solubility of less than about 2.4 micromolar over the scope of “an agent for treatment of a condition, disease or disorder of the ear.” Although paragraph 229 of the specification states that the aqueous solubility of LPT99 is 2. 4 micromolar, nowhere does it teach less than about 2.4 micromolar, and nowhere does it teach teach less than about 2.4 micromolar over the scope of an agent for treatment of a condition, disease or disorder of the era.  The single example LPT99 doesn’t represent the vast genus of the agent of the present claims, which includes a myriad of compounds as described above.  To the extent that LPT99 does represent the vast genus, nowhere does the application teach less than about 2.4 micromolar, only that LPT99 has an aqueous solubility of 2.4 micromolar.

The aqueous solubility of LPT99 at 2.4 micromolar (uM)


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 9-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.   The claims are directed to a sustained release formulation of an agent comprising a solution of the agent, wherein the solution transitions from a liquid state at room temperature to a gel state at body temperature, wherein the concentration of the agent in the formulation is at least 100-fold higher (claim 1), or at least 300-fold higher (claim 30), compared to the solubility of the agent in water.  

Concentration is defined by amount per unit volume.   When the volume of a given formulation changes, so does the concentration of its components.  Concentration is further temperature dependent, and the concentration of an agent at one temperature is not necessarily the concentration of the agent in the same formulation at another temperature.   In the present case, the formulation is at two different temperatures (room temperature and body temperature) and two states of matter (a liquid solution and a gel).   The claimed solution and the claimed gel can reasonably have different volumes, and therefore have different concentrations of the components.  In other words, the concentration of the agent in formulation when it is a liquid solution isn’t necessarily the same concentration of the agent in formulation when it is a gel.  Further, as concentration is temperature dependent, the concentration of the agent in the formulation when it is at room temperature isn’t necessarily the same concentration of the agent in the formulation when it is at body temperature.  The claims don’t specify what state the formulation is in (liquid solution or gel) in the limitation “wherein the concentration of the agent in the formulation is at least 100-fold higher compared to the solubility of the agent in water” (claim 1) and “wherein the concentration of the agent in the formulation is at least 300-fold higher compared to the solubility of the agent in water” (claim 30).  As the claims don’t specify what state the formulation is in when the concentration of the agent is at least 100-fold higher, or at least 300-fold high, compared to the solubility of the agent in water, and as the concentration of the agent in the formulation when the formulation is a liquid solution at room temperature would not necessarily be the same as the agent in the formulation when the formulation is a gel at body temperature, it’s unclear what state the formulation is in when it has the claimed concentration of the active agent. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9-28, and 30 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 20120277199 to Ye (IDS filed 2/15/2019).  Ye teaches a sustained release formulation of an agent for treatment of a condition, disease, or disorder of the ear, comprising: a solution of the agent, a phosphate buffer, and a poloxamer 407 (a poloxamer), wherein the solution transitions from a liquid state at room temperature to a gel state at body temperature, wherein the agent is released from the gel state over the course of at least five days (abstract; paragraphs 3-122, 132-136, 290, 335, 350, and 370; Example 10).    The poloxamer may be present in a concentration of 10%, 15%, 20%, 25%, 30%, and 35% (between about 10% and about 35%; between about 15% and about 25%; between about 10% and about 18%) of the total weight of the formulation (paragraph 367).   The pH of the formulation may be 7.0 (between about 6.8 and about 7.7; a pH of about 7.2)   (paragraph 290).  The formulation has an osmolotiy of between about 250 mOsm/kg to about 350 mOsm/kg (between about 240 mOsm/kg to about 350 mOsm/kg) (paragraph 287).  The agent may be an anti-inflammatory agent (paragraph 186).   Ye teaches a method of preventing or treating a condition, disease or disorder of the ear, comprising administering its formulation through a 25-31 gauge needle 9a 23 gauge or higher needle) into the inner ear of a person with or at risk of the condition, disease or disorder (paragraphs 4 and 14).  The formulation is made by dissolving the agent into a solution containing the poloxamer at room temperature (paragraphs 276, 338, 357, 363, and 367).    The agent is dissolved by mixing alone (paragraph 278).  In one embodiment, the pH is 7.4 (about 7.2) and has an osmolality of 280 mOsm/kg (paragraph 443).   The agent may be gentamicin (paragraph 26).   The formulation further comprises a dye (paragraph 271).  The formulation forms a gel (paragraph 2).  Although Ye does not appreciate that the concentration of the agent in the formulation is at least 100-fold higher, or at least 300-fold higher, compared to the solubility of the agent in water, a composition cannot be separated from its properties. As the formulation of Ye is structurally identical to the instant formulation, that is, the formulation of Ye comprises a solution comprising the same agent, the same phosphate buffer, and the same poloxamer as the instant invention, the formulation of Ye must share the same properties as the instant formulation, that is, the concentration of the agent in the formulation is at least 100-fold higher, or at least 300-fold higher, compared to the solubility of the agent in water.  “‘[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.’ Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”  MPEP § 2112, I. 
Applicant argues that Ye does not satisfy the limitation wherein the concentration of the agent in the formulation is at least 100-fold higher compared to the solubility of the agent in water.  Applicant argues that Ye typically discusses a generic formulation and is primarily focused on suspensions of an active agent, indicating that micronized particles are favorable for sustained release.  Ye further indicates that a hydrogel formed from a solution of an active agent will have a shorter mean dissolution time than a hydrogel formed from a suspension of the active agent, although no absolute mean dissolution time is indicated.  Ye teaches that a hydrogel formed from a solution of agent SP600125 has a mean dissolution time of 60 hours, which is less than five days.  Applicant argues that the examiner has provided no evidence that Ye would have exhibit the claimed concentration of active agent in the formulation.  Applicant argues that Ye proposes decreasing the solubility of the active agent or using a suspension.   Applicant argues that solubility enhancement is not solely a property of the solvent, but also of the solute.
Applicant’s arguments have been fully considered but are not found persuasive.  Regarding applicant’s argument that Ye typically discusses a generic formulation and is primarily focused on suspensions of an active agent, the examiner’s response is that a reference is not limited to examples and preferred embodiments, but may be relied on for all that it teaches.  Although suspensions are taught, Ye teaches solutions throughout its disclosure (paragraphs 30, 127, 129, 135, 142-143, 154, 178, 278, 288, 301, 315, 320, 323, 325, 327, 334, 367, 380, 419, 425, 431, 439, 441, 458, 462, and 471).  Regarding applicant’s arguments that Ye doesn’t teach release from the gel state over five days, the examiner’s response is that Ye teaches release from the gel state over five days (paragraph 13).  Further regarding applicant’s argument that the suspension could not satisfy “wherein the concentration of the agent in the formulation is at least 100-fold higher compared to the solubility of the agent in water” (claim 1) and “wherein the concentration of the agent in the formulation is at least 300-fold higher compared to the solubility of the agent in water” (claim 30), applicant is making an assumption in their arguments that it is the claimed formulation in the room temperature, solution state that possesses this property, but the claims don’t specify this.  The claims don’t specify what state the formulation is in (room temperature liquid solution or body temperature gel) in the limitation “wherein the concentration of the agent in the formulation is at least 100-fold higher compared to the solubility of the agent in water” (claim 1) and “wherein the concentration of the agent in the formulation is at least 300-fold higher compared to the solubility of the agent in water” (claim 30). Concentration is both temperature and volume dependent.  In the present case, the formulation is at two different temperatures (room temperature and body temperature) and two states of matter (liquid solution and a gel).   The claimed solution and the claimed gel are at different temperature and can reasonably have different volumes, and therefore different concentrations of their components.  The claims don’t specify what state the formulation is in (room temperature liquid solution or body temperature gel) in the claimed limitation regarding concentration of the agent.  Regarding applicant’s argument that the examiner has provided no evidence that Ye would have exhibit the claimed concentration of active agent in the formulation, the examiner maintains that a composition cannot be separated from its properties.  Although Ye does not appreciate that the concentration of the agent in the formulation is at least 100-fold higher, or at least 300-fold higher, compared to the solubility of the agent in water, a composition cannot be separated from its properties. As the formulation of Ye is structurally identical to the instant formulation, that is, the formulation of Ye comprises a solution comprising the same agent, the same phosphate buffer, and the same poloxamer as the instant invention, the formulation of Ye must share the same properties as the instant formulation, that is, the concentration of the agent in the formulation is at least 100-fold higher, or at least 300-fold higher, compared to the solubility of the agent in water.   Ye teaches a sustained release formulation of an agent for treatment of a condition, disease, or disorder of the ear, comprising: a solution of the agent, a phosphate buffer, and a poloxamer 407 (a poloxamer), wherein the solution transitions from a liquid state at room temperature to a gel state at body temperature, wherein the agent is released from the gel state over the course of at least five days (abstract; paragraphs 3-122, 132-136, 290, 335, 350, and 370; Example 10).   This formulation is structurally identical to applicants.  Regarding applicant’s argument that solubility enhancement is not solely a property of the solvent, but also of the solute, the examiners’ response is Ye satisfies every element of the claimed structure, and would inherently provide the claimed properties.  The genus of solutes claimed is “an agent for treatment of a condition, disease or disorder of the ear,” which is a vast genus which includes a myriad of compounds, including anti-inflammatory agents, chemotherapeutic agents, antibiotic agents, anti-fungal agents, antiviral agents, analgesics, immunomodulatory agents, local anaesthetics, aminoglycosides, neurotransmitters and neurotransmitter antagonists, growth factors, antioxidants, apoptosis inhibitors, compounds for treatment of Meniere’s disease, nucleic acid, and more.  If restricting the choice of solute (i.e., glicazide) is critical to the invention, the examiner recommends limiting the invention to the solutes that are critical to the invention. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 9-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120277199 to Ye (IDS filed 2/15/2019).   The relevant portions of Ye are given above.
Ye fails to teach incorporation of an agent with an aqueous solubility of less than about 2.4 micromolar into its formulation.  However, Ye teaches that the release characteristics of the active agent from the formulation may be tuned by modifying the solubility of the active agent in biological and/or aqueous media (paragraph 299).  Ye desires that the drug have some aqueous solubility (greater than 0 mg/mL) but less than 100 mg/mL (paragraph 302).
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to optimize the release characteristics of the active agent from the formulation of Ye by choosing an agent with an aqueous solubility of greater than 0 mg/mL but less than 100 mg/mL, as desired by Ye.  In this way, one would find an aqueous solubility of less than about 2.4 micromolar, which overlaps with the range of greater than 0 mg/mL but less than 100 mg/mL taught by Ye. “‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” MPEP § 2144.05, II.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
May 3, 2021